UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08025 SELF STORAGE GROUP, INC. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Self Storage Group, Inc. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-785-0900 Date of Fiscal Year End: December 31 Date of Reporting Period:March 31, 2015 1 SELF STORAGE GROUP, INC. SCHEDULE OF PORTFOLIO INVESTMENTS March 31, 2015 (Unaudited) Member Equity Interest Value REAL ESTATE OWNED (83.27%) Self Storage Properties (83.27%) 100% SSG Bolingbrook LLC (a) (b) $ 100% SSG Dolton LLC (a) (b) 100% SSG Merrillville LLC (a) (b) 100% SSG Rochester LLC (a) (b) 100% SSG Sadsbury LLC (a) (b) 100% SSG Summerville I LLC (a) (b) 100% SSG Summerville II LLC (a) (b) Total real estate owned (Cost $27,725,000) Shares COMMON STOCKS (6.39%) Real Estate Investment Trusts (6.39%) Diversified (1.37%) Public Storage Industrial (5.02%) CubeSmart Extra Space Storage, Inc. Sovran Self Storage, Inc. Total common stocks (Cost $1,364,029) PREFERRED STOCKS (3.08%) Real Estate Investment Trusts (3.08%) Industrial (1.04%) CubeSmart 7.75%, Series A Retail (2.04%) Pennsylvania Real Estate Investment Trust, 8.25%, Series A Realty Income Corp., 6.625%, Series F Total preferred stocks (Cost $1,166,753) OTHER (0%) 2 RMR Asia Pacific Fund Fractional shares (b) (Cost $ 0) 0 SHORT TERM INVESTMENT (8.05%) SSgA Money Market Fund, 7 day annualized yield 0.0 % (Cost $3,137,302) Total investments (Cost $33,393,084) (100.79%) Liabilities in excess of other assets (-0.79%) ) Net assets (100.00%) $ Net asset value per share (applicable to 7,416,766 shares outstanding; 20,000,000 shares of $0.01 par value authorized) $ (a) Controlled affiliate. (b) Illiquid and/or restricted security that has been fair valued. LLCLimited Liability Company 2 Notes to Schedule of Portfolio Investments (Unaudited) Valuation of Investments Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is in the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price. Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded. If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used. Certain debt securities may be priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Openend investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Company could change on a day when stockholders cannot buy or sell shares of the Company. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Valuation Committee (“VC”) of the Company under the direction of or pursuant to procedures approved by the Company’s Board of Directors. Due to the inherent uncertainty of valuation, such fair value pricing values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Company may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. A fair value price is an estimate and there is no assurance that such price will be at or close to the price at which a security is next quoted or next trades. Value Measurements Inputs to valuation methods are prioritized by a three level hierarchy as follows: • Level 1 –unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. • Level 2 –observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 –unobservable inputs for the asset or liability including the Company’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets for the security, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a description of the valuation techniques applied to the Company’s major categories of assets and liabilities measured at fair value on a recurring basis: Real estate assets – Real estate assets, including self storage facilities held indirectly through one or more wholly owned and controlled subsidiaries, are valued using fair value pricing as determined in good faith by the VC under the direction of or pursuant to procedures approved by the Company’s Board of Directors. Real estate assets may be valued by reference to, among other things, quarterly appraisals by an 3 independent third party and additional factors which may include assessment of comparable recent acquisitions, changes in cash flows from the operation of the subject property, and material events affecting the operation of the property. Equity securities (common and preferred stock) – Most publicly traded equity securities are valued normally at the most recent official closing price, last sale price, evaluated quote, or closing bid price. To the extent these securities are actively traded and valuation adjustments are not applied, they may be categorized in level 1 of the fair value hierarchy. Equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Restricted and/or illiquid securities – Restricted and/or illiquid securities for which quotations are not readily available or reliable may be valued with fair value pricing as determined in good faith by the VC under the direction of and pursuant to procedures approved by the Company’s Board of Directors. Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities. Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both similar inputs. Depending on the relative significance of valuation inputs, these instruments may be categorized in either level 2 or level 3 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2015 in valuing the Company’s assets. Refer to the schedule of portfolio investments for detailed information on specific investments. ASSETS Level 1 Level 2 Level 3 Total Investments, at value Real estate owned $
